UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-01807 Value Line Larger Companies, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/10 is included with this Form. Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) March 31, 2010 Shares Value COMMON STOCKS (97.3%) CONSUMER DISCRETIONARY (22.5%) Amazon.com, Inc. * $ Bed Bath & Beyond, Inc. * Cablevision Systems Corp. Class A Coach, Inc. DIRECTV Class A * DISH Network Corp. Class A Expedia, Inc. Ford Motor Co. * Gap, Inc. (The) Johnson Controls, Inc. Las Vegas Sands Corp. * Ltd. Brands, Inc. Mattel, Inc. News Corp. Class B NIKE, Inc. Class B Nordstrom, Inc. Polo Ralph Lauren Corp. Class A Priceline.com, Inc. * Starbucks Corp. * Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B * Walt Disney Co. (The) CONSUMER STAPLES (6.7%) British American Tobacco PLC ADR Colgate-Palmolive Co. Estee Lauder Companies, Inc. (The) Class A General Mills, Inc. H.J. Heinz Co. Procter & Gamble Co. (The) Sara Lee Corp. ENERGY (3.6%) CONSOL Energy, Inc. Enterprise Products Partners L.P. Newfield Exploration Co. * Noble Corp. * FINANCIALS (6.0%) AFLAC, Inc. BlackRock, Inc. CNA Financial Corp. * Hartford Financial Services Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) HEALTH CARE (24.2%) Abbott Laboratories AmerisourceBergen Corp. Biogen Idec, Inc. * Celgene Corp. * Cerner Corp. * CIGNA Corp. Shares Value Covidien PLC $ Express Scripts, Inc. * Forest Laboratories, Inc. * Hospira, Inc. * Humana, Inc. * Intuitive Surgical, Inc. * Life Technologies Corp. * McKesson Corp. Medco Health Solutions, Inc. * Medtronic, Inc. Novartis AG ADR Novo Nordisk A/S ADR Sanofi-Aventis ADR Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. WellPoint, Inc. * Zimmer Holdings, Inc. * INDUSTRIALS (6.9%) Cummins, Inc. General Dynamics Corp. L-3 Communications Holdings, Inc. Precision Castparts Corp. Raytheon Co. Rockwell Automation, Inc. Southwest Airlines Co. INFORMATION TECHNOLOGY (21.5%) Apple, Inc. * CA, Inc. Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Cognizant Technology Solutions Corp. Class A * Computer Sciences Corp. * Corning, Inc. Cree, Inc. * Google, Inc. Class A * Hewlett-Packard Co. Infosys Technologies Ltd. ADR Intuit, Inc. * Marvell Technology Group Ltd. * MasterCard, Inc. Class A Microsoft Corp. NetApp, Inc. * NVIDIA Corp. * Oracle Corp. Salesforce.com, Inc. * SanDisk Corp. * Seagate Technology * Western Digital Corp. * MATERIALS (3.9%) Dow Chemical Co. (The) Freeport-McMoRan Copper & Gold, Inc. International Paper Co. 1 Value Line Larger Companies Fund, Inc. March 31, 2010 Shares Value Potash Corporation of Saskatchewan, Inc. $ TELECOMMUNICATION SERVICES (2.0%) American Tower Corp. Class A * BCE, Inc. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (1) (97.3%) (Cost $163,948,424) Principal Amount Value SHORT-TERM INVESTMENTS (1.8%) REPURCHASE AGREEMENTS (2) (1.8%) $ With Morgan Stanley, 0.00%, dated 3/31/10, due 4/01/10, delivery value $3,600,000 (collateralized by $3,665,000 U.S. Treasury Notes 2.3750%, due 08/31/14, with a value of $3,682,068) TOTAL SHORT-TERM INVESTMENTS (Cost $3,600,000) (1.8%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.9%) NET ASSETS (4) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($198,562,643 ÷ 12,489,751 shares outstanding) $ * Non-income producing. Unless otherwise indicated, the values of the Portfolio are determined based on Level 1 inputs established by FAS 157. The Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. For federal income tax purposes, the aggregate cost was $167,548,424, aggregate gross unrealized appreciation was $30,246,758, aggregate gross unrealized depreciation was $1,101,563 and the net unrealized appreciation was $29,145,195. ADR American Depositary Receipt. 2 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
